           Case 1:19-cv-11411-JMF Document 16 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RIFKA RENEE ELIAS,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-11411 (JMF)
                  -v-                                                  :
                                                                       :             ORDER
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties are advised that the Court received the attached correspondence from

Plaintiff. If or when Plaintiff has retained counsel, such counsel should promptly enter a notice

of appearance on docket. Until then, Plaintiff remains an unrepresented litigant and, therefore,

is not permitted to e-mail or otherwise contact the Court directly. Instead, pursuant to the

Court’s Individual Rules and Practices in Civil Pro Se Cases, a copy of which is attached to this

Order, all communications with the Court by an unrepresented party must be delivered or mailed

to the Pro Se Office, United States Courthouse, 500 Pearl Street, Room 200, New York, New

York 10007. No documents or court filings should be sent directly to Chambers.

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

         SO ORDERED.

Dated: June 30, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                 Case 1:19-cv-11411-JMF Document 16 Filed 07/01/20 Page 2 of 3


Furman NYSD Chambers

From:               renee elias <relias120@gmail.com>
Sent:               Friday, June 26, 2020 11:16 AM
To:                 Furman NYSD Chambers
Cc:                 Mseepers@law.nyc.gov
Subject:            Rifka Renee Elias Docket#19-CV-11411




Rifka Renee Elias
1275 East 5 Street Apt 6G
Brooklyn, NY 11230

June 24, 2020

Honorable Judge Jesse Furman
United States District Court
Southern District of New York
40 Foley Square, Room 2202
New York, New York 10007


Re: Rifka Renee Elias
         ‐V‐
NYC Health+Hospital Corporation
                                         Docket # 19‐CV‐11411 (JMF)

Dear Honorable Judge Furman,

I am the Plaintiff in the above action.
I am responding to Your Honor's letter. Please be advised that I am in the process of retaining a private
attorney
to represent me solely for purposes of mediation.


In response to Corporation Counsel's letter to Your Honor of June 22, 2020,
I have no objection to defendant's request for an extension of time.


Please accept this letter by email. Unfortunately, I have no access to
a printer.


Thank you for your consideration.


                                                           1
                Case 1:19-cv-11411-JMF Document 16 Filed 07/01/20 Page 3 of 3



Very truly yours,
Rifka Renee Elias


cc: Monaliza Seepersaud
   Assistant Corporation Counsel




Sent from my iPhone




                                              2
